Wheeler, J.
We have attentively considered the argument of counsel for the appellant, in support of the right to take jurisdiction of the case, as upon appeal; and are of opinion that it cannot be maintained. The apellate jurisdiction in criminal cases, having been conferred by the Constitution, “ with such exceptions and under such regulations as the Legislature shall makeand the Legislature having provided the mode in which appeals shall be taken in such cases, the prescribed mode must be pursued. In White v. The State, (11 *435Tex. R. 769,) and Alexander v. The State, (12 Id. 540,) the appeal was entertained without a recognizance, because the appellants were committed to prison and there held in confinement, and the giving of a recognizance therefore would have been of no effect, but a merely useless and nugatory act. But in those cases, it appeared by the record, that the parties had appealed. And cases have been invariably dismissed, where it did not so appear. In the case of Alexander v. The State, a writ of error was prosecuted. But that was considered of no consequence, as the defendant had appealed from the judgment of the Court. To enable the Court to entertain jurisdiction in a criminal case, the party aggrieved by the decision of the Court, must appeal from the final judgment of conviction. (Shannon v. The State, 7 Tex. R. 492.) It is not enough, that he may have taken his exceptions to the rulings of the Court, upon the trial. ■ The taking of these does not constitute, but is only preparatory to, an appeal; which the party may intend, in case of his conviction, but may, on reflection, decline to take. No prescribed formulary is necessary to constitute the taking of an appeal; but the party must, in some way, manifest his determination not to abide the decision, but to invoke a revision of the judgment, by the appellate Court; that is; he must appeal; and that he has done so, must appear by the record, to enable this Court to revise the judgment of the District Court in a criminal case. It not so appearing in the present case, the motion to dismiss must prevail; and the writ of error be dismissed.
Writ of error dismissed.